EXHIBIT 10.7

FORM OF MULTI-YEAR PERFORMANCE AWARD AGREEMENT

FOR PERFORMANCE STOCK UNITS

FOR THE EXECUTIVE COMMITTEE

UNDER THE MSCI INC. 2016 OMNIBUS INCENTIVE PLAN

MSCI Inc. (“MSCI,” and together with its Subsidiaries, the “Company”) hereby
grants to you Performance Stock Units (“PSUs”) as described below. The awards
are being granted under the MSCI Inc. 2016 Omnibus Incentive Plan (as may be
amended from time to time, the “Plan”).

 

Participant:    [Name] Number of PSUs Granted:    [#] PSUs (the “Target PSUs”)
Grant Date:    [Date] (the “Grant Date”) Vesting Schedule:    [•] Performance
Period:    [•]

[This Award of PSUs is contingent on the Company’s shareholders approving the
Plan at the Company’s 2016 annual general meeting of shareholders (the “2016
AGM”). In the event the Company’s shareholders do not approve the Plan at the
2016 AGM, then this Award of PSUs shall be void ab initio, and you shall cease
to have any rights or obligations with respect to the PSUs granted hereunder.]

Your PSUs may be subject to forfeiture or recoupment if you terminate employment
with the Company, fail to affirmatively accept the terms of this Award,
including the Restrictive Covenants set forth in Exhibit B, by on or about [•]
or do not comply with the notice requirements, as set forth in the Plan and this
Performance Stock Unit Award Agreement (including Exhibit A, Exhibit B and
Exhibit C attached hereto, this “Award Agreement”). [As of the Grant Date, you
are Full Career Retirement eligible (as defined in Exhibit A attached hereto),
subject to the terms of this Award Agreement.]

You agree that this Award Agreement is granted under the Plan and governed by
the terms and conditions of the Plan and Exhibit A, Exhibit B and Exhibit C
attached hereto. PSUs granted to you pursuant to this Award Agreement and any
Shares issued in settlement or satisfaction thereof may be subject to the MSCI
Clawback Policy, as may be in effect from time to time, if on or after the Grant
Date you are or become an executive officer of MSCI Inc. You will be able to
access a prospectus and tax supplement that contains important information about
this award via the MSCI website or your brokerage account. Unless defined in
this Award Agreement, capitalized terms shall have the meanings ascribed to them
in the Plan.

IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Agreement as
of the Grant Date.

 

MSCI Inc.

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS

OF THE PERFORMANCE AWARD AGREEMENT

Section 1.     PSUs Generally. MSCI has awarded you PSUs as an incentive for you
to continue to provide services to the Company and to align your interests with
those of the Company. As such, you will earn your Adjusted PSUs (as defined
below) only if you remain in continuous employment with the Company through the
Vesting Date, or as otherwise set forth below. Each PSU corresponds to one share
of MSCI common stock, par value $0.01 per share (each, a “Share”). Each PSU
constitutes a contingent and unsecured promise by MSCI to deliver one Share on
the conversion date for such PSU.

Section 2.     Performance Adjustment, Vesting and Conversion Schedule and HSR
Act.

(a)        Performance Adjustment. The number of Target PSUs awarded under this
Award Agreement shall be adjusted, within a range of [•]% to [•]% of the number
of Target PSUs, after the end of the Performance Period based on the achievement
of the [•] and, if applicable, [•] performance metrics (collectively, the
“Performance Metrics”) set forth in Appendix 1 hereto. Following the end of the
Initial Performance Period and, if applicable, the Extended Performance Period,
management of MSCI shall provide its calculation of the Performance Metrics to
the Committee. The Committee will review the extent of the achievement of the
Performance Metrics and shall certify in writing such achievement.

Subject to Section 8, the number of PSUs that will be converted into Shares
pursuant to Section 2(b), Section 4 or Section 5 (the “Adjusted PSUs”) will be
determined based on the following formula on a date no later than [•] (such
date, the “Adjustment Date”):

 

Target PSUs    x   

Adjustment Percentage

(as defined in Appendix 1)

   =   

Number of

Adjusted PSUs

(b)        Vesting and Conversion. The Target PSUs will vest (as to service) [•]
(the “Vesting Date”), subject to adjustment in accordance with Section 2(a);
provided that, subject to Section 4 and Section 5, you continue to be employed
by the Company on the Vesting Date; provided, further, that you have complied
with all applicable provisions of the HSR Act. Vested Adjusted PSUs shall
convert into Shares no earlier than [•], and no later than the Adjustment Date.

(c)        HSR Act. If Adjusted PSUs would have vested pursuant to this Section
2, Section 4 or Section 5(b), but did not vest solely because you were not in
compliance with all applicable provisions of the HSR Act, subject to Section
409A, the vesting date for such Adjusted PSUs shall occur on the first date
following the date on which you have complied with all applicable provisions of
the HSR Act.

 

A-1



--------------------------------------------------------------------------------

Section 3.     Dividend Equivalent Payments. Until your PSUs convert to Shares,
if MSCI pays a dividend on Shares, you will be credited with a dividend
equivalent payment in the same amount as the dividend you would have received if
you held Shares for your vested and unvested PSUs immediately prior to the
record date (taking into account any adjustments pursuant to Section 2(a) and
adjustments provided under the Plan). Assuming you hold PSUs on the record date,
MSCI will credit the dividend equivalent payments when it pays the corresponding
dividend on its Shares. Your dividend equivalents will vest and be paid at the
same time as, and subject to the same vesting and cancellation provisions set
forth in this Award Agreement with respect to, your PSUs (provided that, subject
to Section 21, the dividend equivalents may be paid following the scheduled
conversion date on the next regularly scheduled payroll date). No dividend
equivalents will be paid to you with respect to any canceled or forfeited PSUs.
MSCI will decide on the form of payment and may pay dividend equivalents in
Shares, in cash or in a combination thereof, unless otherwise provided in
Exhibit C.

Section 4.     Termination of Employment. Upon termination of employment with
the Company prior to the Vesting Date pursuant to this Section 4, the following
special vesting and payment terms will apply to your unvested PSUs:

(a)        Termination of Employment Due to Death or Disability. If your
employment with the Company terminates due to death or Disability, in each case,
prior to the Vesting Date, the Target PSUs will be pro-rated by multiplying (i)
the number of Target PSUs by (ii) a fraction, (A) the numerator of which is the
sum of (x) the number of months elapsed from the Grant Date until the date of
such termination (rounded up to the next whole month) plus (y) 12 months
(provided, that in no event shall the numerator exceed 36 months), and (B) the
denominator of which is 36 months. The pro-rated Target PSUs will then be
converted into Adjusted PSUs pursuant to Section 2(a), which Adjusted PSUs will
vest and convert into Shares on the Adjustment Date (even though you are not
employed by the Company on the Vesting Date). Upon a termination of employment
due to death, the Adjusted PSUs shall be delivered in accordance with Section
11.

(b)        Involuntary Termination of Employment by the Company. In the event of
an involuntary termination of your employment by the Company without Cause: (i)
on or prior to [•], one-third of your Target PSUs will vest and will convert
into Shares on the Adjustment Date; (ii) after [•] but on or prior to [•],
two-thirds of your Target PSUs will vest and will convert into Shares on the
Adjustment Date; or (iii) after [•], all of your Target PSUs will vest and will
convert into Shares on the Adjustment Date, in each case, subject to adjustment
in accordance with Section 2(a) (even though you are not employed by the Company
on the Vesting Date); provided that such vesting and conversion is subject to
your execution and non-revocation of an agreement and release of claims
satisfactory to the Company within 60 days following termination of your
employment.

(c)        Full Career Retirement. If your employment with the Company
terminates due to Full Career Retirement: (i) prior to or on the Vesting Date,
your Adjusted PSUs will convert into Shares on the Adjustment Date; provided,
that, if on the Adjustment Date you are subject to a non-compete restriction
(other than those set forth in Exhibit B to this Award Agreement) which has not
yet expired, your PSUs will convert into Shares at any time, in the discretion
of the Committee, during the period (x) commencing on the Adjustment Date and
(y) ending on [•], or (ii) after the Vesting Date, but prior to the Adjustment
Date, your Adjusted PSUs will convert into Shares on [•].

 

A-2



--------------------------------------------------------------------------------

(d)        Governmental Service Termination. If your employment with the Company
terminates prior to the Adjustment Date in a Governmental Service Termination,
to the extent permitted under Section 409A, your PSUs will be adjusted (within a
range of [•]% to [•]%) based on the expected (or actual, as the case may be if
such termination occurs after the expiration of the Performance Period)
achievement of the Performance Metrics for the Performance Period, which will be
determined by extrapolating from the Performance Metrics that have been achieved
as of the end of the most recent completed fiscal quarter prior to the date your
employment with the Company terminates, and such Adjusted PSUs will vest and
convert into Shares within 60 days following the date of such termination. If
your employment with the Company terminates after the Adjustment Date in a
Governmental Service Termination under circumstances not involving a
Cancellation Event, your Adjusted PSUs will vest and convert into Shares within
60 days following the date of such termination.

(e)        Other Resignations from Employment. All other resignations from
employment must comply with the Notice Requirements.

(i)         If you resign from your employment with the Company under
circumstances which are not in accordance with the provisions above in this
Section 4, you will forfeit any PSUs that have not vested as of your last day of
employment with the Company; and

(ii)        If, prior to the Vesting Date, you give MSCI notice of your
intention to resign from your employment with the Company as of a date following
the Vesting Date, your PSUs will vest and settle in accordance with Section 2;
provided, however, that if you do not subsequently comply with the Notice
Requirements, the Committee may, in its discretion, require that the gross cash
value of the PSUs delivered to you in accordance with this Section 4(e)(ii) be
subject to recoupment or payback.

For the avoidance of doubt, (A) revocation of a notice of intention to resign
may, in the Company’s sole discretion or if required to comply with Section
409A, be deemed to be noncompliant with the Notice Requirements and, in
connection with such revocation, your PSUs may be forfeited and (B) if, after
you have given notice of your intention to resign or retire, as applicable, from
your employment with the Company, the Company involuntarily terminates your
employment without Cause prior to the expiration of your notice period, your
outstanding PSUs will be treated in accordance with Sections 4(b) or 4(c), as
applicable.

Notwithstanding anything to the contrary contained herein, the Adjusted PSUs
shall only vest pursuant to this Section 4 provided that you have complied with
all applicable provisions of the HSR Act.

 

A-3



--------------------------------------------------------------------------------

Section 5.        Change in Control.

(a)        General. In the event of a Change in Control, the Committee, in its
sole discretion, may provide for (i) the continuation or assumption of your
outstanding PSUs under the Plan by the Company (if it is the surviving
corporation) or by the surviving corporation or its parent, in which case your
PSUs will continue to be subject to the terms of this Award Agreement, or (ii)
the lapse of restrictions relating to and the settlement of your outstanding
PSUs immediately prior to such Change in Control in the event a buyer will not
continue or assume the PSUs; provided, however, in each case, the Performance
Metric targets relating to any outstanding Target PSUs (that are not Adjusted
PSUs) will be deemed to have been achieved at [•]. Following a Change in Control
in which your outstanding PSUs are continued or assumed pursuant to clause (i)
above, such PSUs may be settled in cash, stock or a combination thereof.

(b)        Qualifying Termination. In the event of a Qualifying Termination (as
defined below), a number of your PSUs will vest and convert into Shares within
60 days following such Qualifying Termination, determined by multiplying your
PSUs by a fraction, (i) the numerator of which is the sum of (A) the number of
months elapsed from the Grant Date until the date of such Qualifying Termination
(rounded up to the next whole month) plus (B) 12 months (provided, that in no
event shall the numerator exceed 36 months), and (ii) the denominator of which
is 36 months. If such 60-day period begins in one taxable year and ends in a
subsequent taxable year, such vesting and conversion shall occur in the second
taxable year. “Qualifying Termination” means a termination of employment by the
Company without Cause or by you for Good Reason (which shall be deemed an
involuntary termination of employment by the Company without Cause), in each
case within 24 months following the effective date of the Change in Control in
which the PSUs are continued or assumed. Notwithstanding anything to the
contrary contained herein, the PSUs shall only vest pursuant to this Section
4Section 5(b) provided that you have complied with all applicable provisions of
the HSR Act.

Section 6.     Restrictive Covenants. In consideration of the grant of PSUs
under this Award Agreement, and in consideration for all other awards granted by
the Company to you under the Plan, you agree to be bound by, and to comply with,
the restrictive covenants set forth in Exhibit B to this Award Agreement
(collectively, the “Restrictive Covenants”). In the event you violate any of the
Restrictive Covenants (a) prior to or on the Adjustment Date, you will forfeit
the PSUs (whether or not they are Adjusted PSUs) outstanding as of the date of
such violation or (b) after the Adjustment Date, but prior to or on the expiry
date of the Restrictive Covenants (as set forth in Exhibit B to this Award
Agreement), you will promptly deliver to the Company all Shares acquired upon
conversion of the Adjusted PSUs (or, to the extent you no longer hold such
Shares, you will pay to the Company an amount on a gross basis equal to the Fair
Market Value of any such Shares on the date the Shares were delivered to
you). You may be required to provide MSCI with a written certification or other
evidence that it deems appropriate, in its sole discretion, to confirm that you
have not violated any of the Restrictive Covenants.

 

A-4



--------------------------------------------------------------------------------

Section 7.     Cancellation of Awards. Notwithstanding any other terms of this
Award Agreement, your PSUs will be canceled prior to conversion in the event of
any Cancellation Event. You may be required to provide MSCI with a written
certification or other evidence that it deems appropriate, in its sole
discretion, to confirm that no Cancellation Event has occurred. If you fail to
submit a timely certification or evidence, MSCI will cancel your award. Except
as explicitly provided in Section 4 or Section 5(b), upon a termination of your
employment by you or by the Company for any reason, any of your PSUs that have
not vested pursuant to Section 2 as of the date of your termination of
employment with the Company will be canceled and forfeited in full as of such
date.

Section 8.     [Award Contingent on Shareholder Approval. Your Award of PSUs
under this Award Agreement is expressly contingent on the shareholders of the
Company approving the Plan at the 2016 AGM, and no payment shall be made
hereunder unless and until the Company’s shareholders approve the Plan.
Notwithstanding any other terms of this Award Agreement, if the shareholders of
the Company do not approve the Plan at the 2016 AGM, then this Award Agreement
and all of your PSUs granted hereunder shall be void ab initio, and you shall
cease to have any rights or obligations with respect to this Award Agreement and
the PSUs granted hereunder (including the right to any payments or benefits
hereunder). The Company will submit to its shareholders at the 2016 AGM a
proposal to approve the Plan; provided, however, that the Company makes no
representations regarding whether such approval will be obtained.]

Section 9.     Tax and Other Withholding Obligations. Pursuant to Section 15(d)
of the Plan and the rules and procedures that the Committee may establish from
time to time, tax or other withholding obligations arising upon vesting and
conversion (as applicable) of your PSUs may be satisfied, in the Committee’s
sole discretion, by having MSCI withhold Shares, tendering Shares or by having
MSCI withhold cash if MSCI provides for a cash withholding option, in each case
in an amount necessary to satisfy the tax or other withholding obligations.
Shares withheld or tendered will be valued using the Fair Market Value of the
Shares on the date your PSUs convert. In order to comply with applicable
accounting standards or the Company’s policies in effect from time to time, the
Committee may limit the amount of Shares that you may have withheld or that you
may tender. You acknowledge that, if you are subject to Tax-Related Items (as
defined below) in more than one jurisdiction, the Company (including any former
employer) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Section 10.  Nontransferability. You may not sell, pledge, hypothecate, assign
or otherwise transfer your PSUs, other than as provided in Section 11 or by will
or the laws of descent and distribution or otherwise as provided for by the
Committee.

 

A-5



--------------------------------------------------------------------------------

Section 11.  Designation of a Beneficiary. If you reside in the United States,
you may make a written designation of a beneficiary or beneficiaries to receive
all or part of the Shares to be paid under this Award Agreement in the event of
your death. To make a beneficiary designation, you must complete and file the
form attached hereto as Appendix 2 with your personal tax or estate planning
representative. Any Shares that become payable upon your death, and as to which
a designation of beneficiary is not in effect, will be distributed to your
estate. You may replace or revoke your beneficiary designation at any time. If
there is any question as to the legal right of any beneficiary(ies) to receive
Shares under this award, MSCI may determine in its sole discretion to deliver
the Shares in question to your estate. MSCI’s determination shall be binding and
conclusive on all persons, and it will have no further liability to anyone with
respect to such Shares.

Section 12.   Ownership and Possession. Except as set forth herein, you will not
have any rights as a stockholder in the Shares corresponding to your PSUs prior
to conversion of your PSUs.

Section 13.   Securities Law Compliance Matters. MSCI may, if it determines it
is appropriate, affix any legend to the stock certificates representing Shares
issued upon conversion of your PSUs and any stock certificates that may
subsequently be issued in substitution for the original certificates. MSCI may
advise the transfer agent to place a stop order against such Shares if it
determines that such an order is necessary or advisable.

Section 14.   Compliance with Laws and Regulations. Any sale, assignment,
transfer, pledge, mortgage, encumbrance or other disposition of Shares issued
upon conversion of your PSUs (whether directly or indirectly, whether or not for
value, and whether or not voluntary) must be made in compliance with any
applicable constitution, rule, regulation, or policy of any of the exchanges,
associations or other institutions with which MSCI has membership or other
privileges, and any applicable law, or applicable rule or regulation of any
governmental agency, self-regulatory organization or state or federal regulatory
body.

Section 15.   No Entitlements.

(a)        No Right to Continued Employment. This PSU award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall alter your
status as an “at-will” employee of the Company.

(b)        No Right to Future Awards. This award, and all other awards of PSUs
and other equity-based awards, are discretionary. This award does not confer on
you any right or entitlement to receive another award of PSUs or any other
equity-based award at any time in the future or in respect of any future
period. You agree that any release required under Section 4 of this Award
Agreement is in exchange for the grant of PSUs hereunder, for which you have no
current entitlement.

(c)        No Effect on Future Employment Compensation. MSCI has made this award
to you in its sole discretion. This award does not confer on you any right or
entitlement to receive compensation in any specific amount. In addition, this
award is not part of your base salary or wages and will not be taken into
account in determining any other employment-related rights you may have, such as
rights to pension or severance pay.

 

A-6



--------------------------------------------------------------------------------

Section 16.   No Advice Regarding Grant. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan, or your acquisition or sale of the
underlying Shares. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

Section 17.   Consents under Local Law. Your award is conditioned upon the
making of all filings and the receipt of all consents or authorizations required
to comply with, or to be obtained under, applicable local law.

Section 18.   Award Modification and Section 409A.

(a)        Modification. MSCI reserves the right to modify or amend unilaterally
the terms and conditions of your PSUs, without first asking your consent, or to
waive any terms and conditions that operate in favor of MSCI. MSCI may not
modify your PSUs in a manner that would materially impair your rights in your
PSUs without your consent; provided, however, that MSCI may, without your
consent, amend or modify your PSUs in any manner that MSCI considers necessary
or advisable to comply with applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations or to ensure that your
PSUs are not subject to tax prior to payment. MSCI will notify you of any
amendment of your PSUs that affects your rights. Any amendment or waiver of a
provision of this Award Agreement (other than any amendment or waiver applicable
to all recipients generally), which amendment or waiver operates in your favor
or confers a benefit on you, must be in writing and signed by the Chief Human
Resources Officer, the Chief Administrative Officer, the Chief Financial Officer
or the General Counsel (or if such positions no longer exist, by the holders of
equivalent positions) to be effective.

(b)        Section 409A.

(i)        You understand and agree that all payments made pursuant to this
Award Agreement are intended to be exempt and/or comply with Section 409A, and
shall be interpreted on a basis consistent with such intent. For the avoidance
of doubt, the Company makes no representations that the payments provided under
this Award Agreement comply with Section 409A, and in no event will the Company
be liable for any taxes, penalties, interest or other expenses that may be
incurred by you on account of non-compliance with Section 409A.

(ii)        Notwithstanding the other provisions of this Award Agreement, to the
extent necessary to comply with Section 409A, no conversion specified hereunder
shall occur unless permissible under Section 409A. If MSCI considers you to be
one of its “specified employees” and you are a U.S. taxpayer, in each case, at
the time of your “separation from service” (as such terms are defined in the
Code) from the Company, no conversion specified hereunder shall occur prior to
the expiration of the six-month period measured from the date of your separation
from service from the Company (such period, the “Specified Employee Period”).
Any conversion of Adjusted PSUs into Shares that would

 

A-7



--------------------------------------------------------------------------------

have occurred during the Specified Employee Period but for the fact that you are
deemed to be a specified employee shall be satisfied either by (A) conversion of
such Adjusted PSUs into Shares on the first business day following the Specified
Employee Period or (B) a cash payment on the first business day following the
Specified Employee Period equal to the value of such Adjusted PSUs on the
scheduled conversion date (based on the value of the Shares on such date) plus
accrued interest as determined by MSCI; provided, that to the extent this
Section 18(b)(ii) is applicable, in the event that after the date of your
separation from service from the Company you (X) die or (Y) accept employment at
a Governmental Employer and provide MSCI with satisfactory evidence
demonstrating that as a result of such new employment the divestiture of your
continued interest in MSCI equity awards or continued ownership of the Shares is
reasonably necessary to avoid the violation of U.S. federal, state or local,
foreign ethics or conflicts of interest law applicable to you at such
Governmental Employer, any conversion or payment delayed pursuant to this
Section 18(b)(ii) shall occur or be made immediately. For the avoidance of
doubt, any determination as to form of payment provided in this Section
18(b)(ii) will be in the sole discretion of MSCI.

(iii)      For purposes of any provision of this Award Agreement providing for
the payment of any amounts of nonqualified deferred compensation upon or
following a termination of employment from the Company, references to your
“termination of employment” (and corollary terms) shall be construed to refer to
your “separation from service” from the Company.

(iv)      MSCI reserves the right to modify the terms of this Award Agreement,
including, without limitation, the payment provisions applicable to your PSUs,
to the extent necessary or advisable to comply with Section 409A and reserves
the right to make any changes to your PSU award so that it does not become
subject to Section 409A or become subject to a Specified Employee Period.

Section 19.   Severability. In the event MSCI determines that any provision of
this Award Agreement would cause you to be in constructive receipt for United
States federal or state income tax purposes of any portion of your award, then
such provision will be considered null and void, and this Award Agreement will
be construed and enforced as if the provision had not been included in this
Award Agreement as of the date such provision was determined to cause you to be
in constructive receipt of any portion of your award.

Section 20.   Successors. This Award Agreement shall be binding upon and inure
to the benefit of any successor or successors of the Company and any person or
persons who shall, upon your death, acquire any rights hereunder in accordance
with this Award Agreement or the Plan.

 

A-8



--------------------------------------------------------------------------------

Section 21.   Rule of Construction for Timing of Conversion. With respect to
each provision of this Award Agreement that provides for your PSUs to convert to
Shares, or your dividend equivalents to be paid, on a specified event or date,
such conversion or payment will be considered to have been timely made, and
neither you nor any of your beneficiaries or your estate shall have any claim
against the Company for damages based on a delay in conversion or payment, and
the Company shall have no liability to you (or to any of your beneficiaries or
your estate) in respect of any such delay, as long as payment is made by
December 31 of the year in which the applicable vesting date or such other
specified event or date occurs, or if later, by March 15th of the year following
such specified event or date.

Section 22.  Non-U.S. Participants. The following provisions will apply to you
if you reside or work outside of the United States. For the avoidance of doubt,
if you reside or work in the United States and subsequently relocate to another
country after the Grant Date, or if you reside in another country and
subsequently relocate to the United States after the Grant Date, the following
provisions may apply to you to the extent MSCI determines that the application
of such terms and conditions is necessary or advisable for tax, legal or
administrative reasons.

(a)        Termination of Employment. Unless otherwise provided in Section 4 or
Section 5(b), your employment relationship will be considered terminated as of
the date you are no longer actively providing services to the Company (whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and such date will not be extended by any notice period (i.e., your
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any).

(b)        Tax and Other Withholding Obligations. You acknowledge that,
regardless of any action taken by the Company, the ultimate liability for all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”) is and remains your
responsibility and may exceed the amount actually withheld by the Company. You
further acknowledge that the Company (i) makes no representations or undertaking
regarding the treatment of any Tax-Related Items in connection with any aspect
of the PSUs, including, but not limited to, the grant, vesting or settlement of
the PSUs, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividend equivalents and/or dividends; and (ii) does not
commit to and is under no obligation to structure the terms of the grant or any
aspect of the PSUs to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result.

If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, you are deemed to have been issued the full number of Shares
subject to the vested PSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.

 

A-9



--------------------------------------------------------------------------------

In the event that withholding in and/or tendering Shares is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, by your acceptance of the PSUs, you authorize and direct MSCI and
any brokerage firm determined acceptable to MSCI to sell on your behalf a whole
number of Shares from those Shares issued to you as MSCI determines to be
appropriate to generate cash proceeds sufficient to satisfy the obligation for
Tax-Related Items. Depending on the withholding method, the Company may withhold
or account for Tax-Related Items by considering maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the stock equivalent.

Finally, you agree to pay to the Company, including through withholding from
your wages or other cash compensation paid to you by MSCI and/or your employer,
any amount of Tax-Related Items that the Company may be required to withhold or
account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. MSCI may refuse to issue or deliver
the Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.

(c)        Nature of Grant. In accepting the PSUs, you acknowledge, understand
and agree that:

(i)         the Plan is established voluntarily by MSCI, it is discretionary in
nature and it may be modified, amended, suspended or terminated by MSCI at any
time, to the extent permitted by the Plan;

(ii)        this PSU award is not an employment or service agreement, and
nothing in this Award Agreement or your participation in the Plan shall create a
right to continued employment with the Company or interfere with the ability of
the Company to terminate your employment or service relationship (if any);

(iii)      this award, and all other awards of PSUs and other equity-based
awards, are exceptional, discretionary, voluntary and occasional. This award
does not confer on you any contractual or other right or entitlement to receive
another award of PSUs, any other equity-based award or benefits in lieu of PSUs
at any time in the future or in respect of any future period. You agree that any
release required under Section 4 of this Award Agreement is in exchange for the
grant of PSUs hereunder, for which you have no current entitlement;

(iv)       MSCI has made this award to you in its sole discretion. All decisions
with respect to future PSU or other grants, if any, will be at the sole
discretion of MSCI;

(v)        you are voluntarily participating in the Plan;

(vi)      the grant of PSUs and the Shares subject to the PSUs are not intended
to replace any pension rights or compensation;

 

A-10



--------------------------------------------------------------------------------

(vii)     this award does not confer on you any right or entitlement to receive
compensation in any specific amount. In addition, the PSUs and the Shares
subject to the PSUs, and the income and value of the same, are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, holiday pay, pension or retirement or welfare
benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
employer, or any Subsidiary;

(viii)    unless otherwise agreed with MSCI, the PSUs and the Shares subject to
the PSUs, and the income and value of the same, are not granted as consideration
for, or in connection with, the service you may provide as a director of a
Subsidiary;

(ix)      the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;

(x)      no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs resulting from the termination of your employment
relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any); and

(xi)      you acknowledge and agree that the Company shall not be liable for any
foreign exchange rate fluctuation between your local currency and the U.S.
Dollar that may affect the value of the PSU or of any amounts due to you
pursuant to the settlement of the PSU or the subsequent sale of any Shares
acquired upon settlement.

(d)        Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Award Agreement and any other PSU grant materials by and
among, as applicable, MSCI and any Subsidiary for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in MSCI, details of all
PSUs or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

 

A-11



--------------------------------------------------------------------------------

You understand that Data will be transferred to E*Trade Financial Corporate
Services, Inc., or such other stock plan service provider as may be selected by
MSCI in the future, which is assisting MSCI with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country of operation (e.g., the United States) may have different
data privacy laws and protections than your country. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local Human
Resources representative. You authorize MSCI, E*Trade Financial Corporate
Services, Inc., and any other possible recipients which may assist MSCI
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand if you reside outside the United States, you may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local Human Resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your service and career
with the Company will not be adversely affected; the only consequence of
refusing or withdrawing your consent is that MSCI would not be able to grant you
PSUs or other equity awards or administer or maintain such awards. Therefore,
you understand that refusing or withdrawing your consent may affect your ability
to participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local Human Resources representative.

(e)        Language. If you have received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

(f)        Electronic Delivery and Acceptance. MSCI may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an online or
electronic system established and maintained by MSCI or a third party designated
by MSCI.

(g)        Exhibit C. Notwithstanding any provisions in this Award Agreement,
the PSUs shall be subject to any special terms and conditions set forth in
Exhibit C to this Award Agreement for your country. Moreover, if you relocate to
one of the countries included in Exhibit C, the special terms and conditions for
such country will apply to you, to the extent MSCI determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Exhibit C constitutes part of this Award Agreement.

 

A-12



--------------------------------------------------------------------------------

(h)        Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell Shares or rights to Shares (e.g., PSUs) under the Plan during such times
as you are considered to have “inside information” regarding the Company (as
defined by the laws in your country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that you are responsible for ensuring compliance with any applicable
restrictions, and you should consult your personal legal advisor on this matter.

Section 23.    Venue. For purposes of litigating any dispute that arises under
this grant or the Award, the parties hereby submit to and consent to the
jurisdiction of the State of New York, agree that such litigation shall be
conducted in the courts of New York County, New York, or the federal courts for
the United States for the Southern District of New York, where this grant is
made and/or to be performed.

Section 24.    Defined Terms.  For purposes of this Award Agreement, the
following terms shall have the meanings set forth below:

A “Cancellation Event” will be deemed to have occurred under any one of the
following circumstances:

(a)        misuse of Confidential Information (as defined in Exhibit B to this
Award Agreement) or the failure to comply with your obligations under MSCI’s
Code of Conduct or otherwise with respect to Confidential Information;

(b)        termination from the Company for Cause (or a later determination that
you could have been terminated for Cause; provided that such determination is
made within six months of termination);

(c)        your commission of a fraudulent act or participation in misconduct
which leads to a material restatement of the Company’s financial statements; or

(d)        failure to affirmatively accept the terms of this Award Agreement,
including, but not limited to, the Restrictive Covenants set forth in Section 6
and Exhibit B; provided that the Committee may determine, in its sole discretion
and no later than [•], whether failure to accept the award by on or about [•]
constitutes a Cancellation Event.

“Cause” means:

(a)        any act or omission which constitutes a material willful breach of
your obligations to the Company or your continued and willful refusal to
substantially perform satisfactorily any duties reasonably required of you,
which results in material injury to the interest or business reputation of the
Company and which breach, failure or refusal (if susceptible to cure) is not
corrected (other than failure to correct by reason of your incapacity due to
physical or mental illness) within 30 days after written notification thereof to
you by the Company; provided that no act or failure to act on your part shall be
deemed willful unless done or omitted to be done by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company;

 

A-13



--------------------------------------------------------------------------------

(b)        your commission of any dishonest or fraudulent act, or any other act
or omission with respect to the Company, which has caused or may reasonably be
expected to cause a material injury to the interest or business reputation of
the Company and which act or omission is not successfully refuted by you within
30 days after written notification thereof to you by the Company;

(c)        your plea of guilty or nolo contendere to or conviction of a felony
under the laws of the United States or any state thereof or any other plea or
confession of a similar crime in a jurisdiction in which the Company conducts
business; or

(d)        your commission of a fraudulent act or participation in misconduct
which leads to a material restatement of the Company’s financial statements.

“Committee” has the meaning ascribed to such term in the Plan; provided,
however, that, for purposes of administering Section 4 with respect to awards
granted to participants who are not officers or directors of the Company subject
to Section 16(a)Section 409A. of the Exchange Act, the Committee may delegate
its authority to the Company’s Chief Executive Officer, Chief Human Resources
Officer or Head of Compensation and Benefits.

“Disability” means (a) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months or (b) you, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, are receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company.

[“Full Career Retirement” means a termination of employment with the Company
(other than (x) under circumstances involving any Cancellation Event (other than
the required notice periods) or (y) due to (A) your death or Disability or (B)
an involuntary termination of your employment by the Company without Cause).]

[“Full Career Retirement” means a termination of employment with the Company
(other than (x) under circumstances involving any Cancellation Event (other than
the required notice periods) or (y) due to (A) your death or Disability or (B)
an involuntary termination of your employment by the Company without Cause) on
or after the date that you attain the age of 55 and ten years of service with
the Company (giving effect to credit for prior service with MSCI’s Subsidiaries
and affiliates, as applicable). For the avoidance of doubt, you will only
receive credit for employment with entities which are MSCI’s Subsidiaries and
affiliates to the extent that you were an employee of such entity on the closing
date of the applicable corporate transaction pursuant to which such entity
became a Subsidiary or affiliate of MSCI and, in each case, you became an
employee of MSCI (or one of its Subsidiaries) as of the closing date of such
transaction.]

 

A-14



--------------------------------------------------------------------------------

“Good Reason” means:

(a)        any material diminution in your title, status, position, the scope of
your assigned duties, responsibilities or authority, including the assignment to
you of any duties, responsibilities or authority inconsistent with the duties,
responsibilities and authority assigned to you prior to a Change in Control
(including any such diminution resulting from a transaction in which the Company
is no longer a public company);

(b)        any reduction in your total compensation that was in existence prior
to a Change in Control (for purposes of this clause (b), total compensation is
comprised of your (i) current annual base salary, (ii) your current target
annual cash bonus and (iii) the grant date fair value of your most recent annual
equity-based incentive compensation awards. Notwithstanding the foregoing, for
purposes of (iii), if any of your equity-based incentive compensation awards are
“front-loaded” awards intended to cover multiple years of awards, the Committee
may, in its reasonable discretion, adjust in connection with the grant of such
award the Equity Value for purposes of this definition to take into account what
the grant date fair value for an equity-based incentive compensation award would
be if the award represented only a single-year award. Additionally, if in any
year, no equity-based incentive compensation awards were granted to you or an
equity-based incentive compensation award was granted to you, in each case,
taking into account the front-loaded award in a prior year, the Committee shall
allocate a portion of such front-loaded award to the Equity Value for the
relevant year. Finally, the Committee shall have the authority, in its
reasonable discretion, to exclude any extraordinary and nonrecurring
equity-based incentive compensation awards or arrangements from the calculation
of “Equity Value” for purposes hereunder;

(c)        a relocation of more than 25 miles from the location of your
principal job location or office prior to a Change in Control; or

(d)        any other action or inaction that constitutes a material breach by
the Company of any agreement pursuant to which you provide services to the
Company;

provided, that you provide the Company with written notice of your intent to
terminate your employment for Good Reason within 90 days of your becoming aware
of any circumstances set forth above (with such notice indicating the specific
termination provision above on which you are relying and describing in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision) and that you
provide the Company with at least 30 days following receipt of such notice to
remedy such circumstances.

“Governmental Employer” means a federal governmental or executive branch
department or agency.

“Governmental Service Termination” means the termination of your employment with
the Company as a result of your accepting employment at a Governmental Employer
and you provide MSCI with satisfactory evidence demonstrating that, as a result
of such new employment, the divestiture of your continued interest in MSCI
equity awards or continued ownership in MSCI common stock is reasonably
necessary to avoid the violation of U.S. federal, state or local, foreign ethics
or conflicts of interest law applicable to you at such Governmental Employer.

 

A-15



--------------------------------------------------------------------------------

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Notice Requirements” means prior written notice to MSCI of at least:

(a)        180 days if you are a member of the MSCI Executive Committee (or a
successor or equivalent committee) at the time of notice of resignation; or

(b)        90 days if you are a Managing Director of the Company (or equivalent
title) at the time of notice of resignation.

For the avoidance of doubt, employees working or residing outside of the United
States may be subject to notice periods mandated under local labor or regulatory
requirements which may differ from the Notice Requirements set forth above.

“Section 409A” means Section 409A of the Code.

 

A-16



--------------------------------------------------------------------------------

APPENDIX 1

[PERFORMANCE METRICS]

 

 

 

 

 

APPENDIX 1-1



--------------------------------------------------------------------------------

APPENDIX 2

Designation of Beneficiary(ies) Under

MSCI Inc. 2016 Omnibus Incentive Plan

This Designation of Beneficiary(ies) shall remain in effect with respect to all
awards issued to me under any MSCI equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary(ies) supersedes all my prior beneficiary designations
with respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

    Beneficiary(ies) Name(s)   Relationship   Percentage             (1)      
(2)      

Address(es) of Beneficiary(ies):

(1)

(2)

Contingent Beneficiary(ies)

Please also indicate any contingent beneficiary(ies) and to which
beneficiary(ies) above such interest relates.

 

    Beneficiary(ies) Name(s)   Relationship   Nature of
Contingency                     (1)       (2)      

Address(es) of Contingent Beneficiary(ies):

(1)

(2)

 

Name: (please print)      Date:

Signature

Please complete and file this form with your personal tax or estate planning
representative.

 

APPENDIX 2-1



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTIVE COVENANTS

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Award Agreement.

Section 1.        Confidential Information; Assignment of Inventions. (a) During
your employment or service with the Company and at all times thereafter, you
agree to keep secret and retain in strictest confidence and trust for the sole
benefit of the Company, and shall not disclose, directly or indirectly, or use
for your benefit or the benefit of others, without the prior written consent of
the Company, any Confidential Information. For purposes of this Exhibit B and
the Award Agreement, “Confidential Information” shall mean all proprietary or
confidential matters or trade secrets of, and confidential and competitively
valuable information concerning, the Company (whether or not such information is
in written form). Without limiting the generality of the foregoing, Confidential
Information shall include: information concerning organization and operations,
business and affairs; formulae, processes, technical data; “know-how”; flow
charts; computer programs and computer software; access codes or other systems
of information; algorithms; technology and business processes; business, product
or marketing plans or strategies; sales and other forecasts; financial
information or financing/financial projections; lists of clients or customers or
potential clients or customers; details of client or consultant contracts;
supplier or vendor lists or arrangements; business acquisition or disposition
plans; employee information, new personnel acquisition plans and information
relating to compensation and benefits; budget information and procedures;
research products; research and development; all data, concepts, ideas,
findings, discoveries, developments, programs, designs, inventions,
improvements, methods, practices and techniques, whether or not patentable,
relating to present or planned future activities or products or services; and
public information that becomes proprietary as a result of the Company’s
compilation of that information for use in its business; provided, however, that
the Confidential Information shall in no event include (x) any Confidential
Information which was generally available to the public at the time of
disclosure by you or (y) any Confidential Information which becomes publicly
available other than as a consequence of the breach by you of your
confidentiality obligations hereunder or under any other confidentiality
agreement you have entered into with the Company, if any. In the event of a
termination of your employment or service with the Company for any reason, you
shall deliver to MSCI all documents and data pertaining to the Confidential
Information and shall not take with you any documents or data of any kind or any
reproductions (in whole or in part) or extracts of any items relating to the
Confidential Information. Nothing contained in this Section 1 of this Exhibit B
shall prohibit you from disclosing Confidential Information if such disclosure
is required by law, governmental process or valid legal process. Unless you are
reporting a possible violation of law to a governmental entity or law
enforcement, making a disclosure that is protected under the whistleblower
protections of applicable law and/or participating in a governmental
investigation, in the event that you are legally compelled to disclose any of
the Confidential Information, you shall provide MSCI with prompt written notice
so that MSCI, at its sole cost and expense, may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this

 

B-1



--------------------------------------------------------------------------------

Section 1 of this Exhibit B. If such protective order or other remedy is not
obtained, or if the Company waives compliance with the provisions of this
Section 1, you shall furnish only that portion of the Confidential Information
that you in good faith believe is legally required to be disclosed. In addition
to the foregoing, and subject to the second preceding sentence, you hereby agree
to comply with the requirements of any and all agreements that you have entered
into, or may in the future enter into, with the Company with respect to the use
or disclosure of confidential or proprietary information of the Company.

(b)        All rights to discoveries, inventions, improvements and innovations,
copyright and copyrightable materials (including all data and records pertaining
thereto) related to the business of the Company, whether or not patentable,
copyrightable, registrable as a trademark or reduced to writing, that you may
discover, invent or originate during your employment or service with the Company
or any predecessor entity, either alone or with others and whether or not during
working hours or by the use of the facilities of the Company (collectively,
“Inventions”), shall be the exclusive property of the Company, and you hereby
irrevocably assign all right, title and interest in and to all Inventions to the
Company. You shall promptly disclose all Inventions to the Company, shall
execute at the request of the Company any assignments or other documents that
the Company may deem necessary to protect or perfect the rights of the Company
therein, and shall assist the Company, at the Company’s expense, in obtaining,
defending and enforcing the Company’s rights therein. You hereby appoint the
Company as your attorney-in-fact to execute on your behalf any assignments or
other documents deemed necessary by the Company to protect or perfect its rights
to any Inventions.

Section 2.      Non-Compete. During your employment or service with the Company
and for a period of one year following the termination of your employment or
service with the Company for any reason (the “Non-Compete Restricted Period”),
you shall not, without the consent of the Company, directly or indirectly,
provide services to, accept employment with, be a consultant or advisor to,
form, lend financial support to, own any interest in (other than shares of a
publicly traded company that represent less than 1% of the outstanding shares)
or otherwise enter into any arrangement with, or engage in any activity for or
on behalf of, any person, entity or business in competition with the MSCI
Business (the “Competing Business”); provided, however, that the foregoing will
not prohibit you from accepting or beginning employment with any company that,
as part of its overall business model, engages in one or more of the Competing
Businesses, provided that you (x) do not directly provide assistance to any of
the Competing Businesses in the form of day-to-day responsibility for any aspect
of the operation, supervision, compliance or regulation of any of the Competing
Businesses or (y) provide only administrative, non-operational assistance to any
such Competing Business and it is an immaterial part of such company’s overall
business. For purposes of this Exhibit B and the Award Agreement, “MSCI
Business” means any business engaged in, contemplated or actively planned by the
Company as of the date of your termination of employment that you were actively
providing services to such line of business during your employment with MSCI.

Section 3.      Non-Solicit and No-Hire. During your employment or service with
the Company and for a period of two years following the termination of your

 

B-2



--------------------------------------------------------------------------------

employment or service with the Company for any reason (the “Non-Solicit
Restricted Period”), you shall not, directly or indirectly, (a) solicit or
encourage any employee of the Company to terminate his or her employment with
the Company, (b) hire any employee of the Company prior to the date on which
such person has not been employed by the Company or any of its Subsidiaries for
a period of at least one year or (c) induce or attempt to induce any customer,
client, supplier, vendor, licensee or other business relationship of the Company
to cease doing or reduce their business with the Company, or in any way
interfere with the relationship between the Company and any customer, client,
supplier, licensee or other business relationship of the Company.

Section 4.     Non-Disparagement. At all times during your employment or service
with the Company and after termination of your employment or service with the
Company for any reason, you will not knowingly make any statement, written or
oral, that would disparage the business or reputation of the Company or its
officers, managers, directors or employees. It will not be a violation of this
Section 4 for you to make truthful statements, under oath, as required by law,
to a governmental entity or law enforcement agency or as part of a litigation or
administrative agency proceeding.

Section 5.     Certain Remedies. You acknowledges that the terms of this Exhibit
B are reasonable and necessary in light of your unique position, responsibility
and knowledge of the operations of the Company and the unfair advantage that
your knowledge and expertise concerning the business of the Company would afford
a competitor of the Company and are not more restrictive than necessary to
protect the legitimate interests of the Company. If the final judgment of a
court of competent jurisdiction, or any final non-appealable decision of an
arbitrator in connection with a mandatory arbitration, declares that any term or
provision of this Exhibit B or the Award Agreement is invalid or unenforceable,
the parties agree that the court or arbitrator making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Exhibit B and the Award Agreement shall be enforceable as so modified after
the expiration of the time within which the judgment or decision may be
appealed. You acknowledge that the Company and its shareholders would be
irreparably harmed by any breach of this Exhibit B and that there would be no
adequate remedy at law or in damages to compensate the Company and its
shareholders for any such breach. You agree that MSCI shall be entitled to
injunctive relief, without having to post bond or other security, requiring
specific performance by you of your obligations in this Exhibit B in addition to
any other remedy to which the Company is entitled at law or in equity, and you
consent to the entry thereof. You agree that the Non-Compete Restricted Period
and the Non-Solicit Restricted Period, as applicable, shall be extended by any
and all periods during which you are in breach of this Exhibit B.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

[COUNTRY-SPECIFIC TERMS AND CONDITIONS]

 

 

 

 

 

C-1